Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Yoon discloses a glass substrate that comprises, inter alia, a relative permittivity  and a dielectric loss tangent measured at a predetermined temperature and having a particular frequency, however, Yoon fails to teach the glass substrate which satisfies the following relationship {[Young’s modulus (GPa)]<[average coefficient of thermal expansion at 50-350°C (ppm/°C)]}<300 (GPa-ppm/°C), and having a relative permittivity as measured at 20°C and 35 GHz of 10 or less and a dielectric loss tangent as measured at 20°C and 35 GHz of 0.006 or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845